     Case 2:20-cv-13837-CCC-MF Document 1 Filed 10/02/20 Page 1 of 7 PageID: 1




                        UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF NEW JERSEY
                                  NEWARK DIVISION


 IN RE: PROTON-PUMP INHIBITOR  MDL No. 2789(CCC)(MF)
 PRODUCTS LIABILITY LITIGATION
 (NO. II)                      Case No.: 2:17-md-2789

 This Document Relates to:
 HALEY R. RICH, individually and as
 Personal Representative of DONNA J.
 MADDEN, Deceased v. ASTRAZENECA
 LP, et al.

 Docket No.: 2:20-cv-13837-CCC-MF

      SECOND AMENDED SHORT FORM COMPLAINT AND JURY DEMAND

         The Plaintiff(s) named below file(s) this Second Amended Short Form Complaint

and Demand for Jury Trial against Defendants named below by and through their

undersigned counsel and as permitted by Case Management Order No. 7. Plaintiff(s)

incorporate(s) by reference the allegations contained in Plaintiffs’ Master Long Form

Complaint and Jury Demand in In re: Proton-Pump Inhibitor Products Liability Litigation,

MDL 2789, in the United States District Court for the District of New Jersey pursuant to

Case Management Order No. 7.

         In addition to those causes of action contained in Plaintiffs’ Master Long Form

Complaint and Jury Demand, where certain claims require specific pleadings and/or

amendments, Plaintiffs shall add and include them herein.

                              IDENTIFICATION OF PARTIES

Identification of Plaintiff(s)

1.           Name of individual injured/deceased due to the use of PPI Product(s): DONNA J.


#9706206.4
     Case 2:20-cv-13837-CCC-MF Document 1 Filed 10/02/20 Page 2 of 7 PageID: 2




MADDEN.

2.        Consortium Claim(s): The following individual(s) allege damages for loss of

consortium: HALEY R. RICH, MEREDITH M. PEREZ, DENNIS MADDEN and all heirs

and beneficiaries of DONNA J. MADDEN.

3.       Survival and/or Wrongful Death Claims:

          a. Plaintiff, HALEY R. RICH, is filing this case in a representative capacity as

             the next of kin of and/or Representative or Proposed Representative of the Estate

             of DONNA J. MADDEN, deceased.

          b. Survival Claim(s): The following individual(s) allege damages for survival

             claims, as permitted under applicable state laws: HALEY R. RICH, MEREDITH

             M. PEREZ, DENNIS MADDEN and all heirs and beneficiaries of DONNA J.

             MADDEN.

4.        As a result of using PPI Products, Plaintiff/Decedent suffered pain and suffering,

emotional distress, mental anguish, and personal and economic injur(ies) that are alleged to

have been caused by the use of the PPI Products identified in Paragraph 10, below, but not

limited to the following:

                     injury to himself/herself

            X        injury to the person represented

            X        wrongful death

            X         survivorship action

           X         economic loss

           X          loss of services

                                                 2
     Case 2:20-cv-13837-CCC-MF Document 1 Filed 10/02/20 Page 3 of 7 PageID: 3




           X          loss of consortium

           X          other:


Identification of Defendants

5.        Plaintiff(s)/Decedent is/are suing the following Defendant(s) (please check all that

apply):

                 Abbott Laboratories

           x     AstraZeneca Pharmaceuticals LP

           x     AstraZeneca LP

                 GlaxoSmithKline Consumer Healthcare Holdings (US) LLC

           x     Merck & Co. Inc. d/b/a Merck, Sharp & Dohme Corporation

                 Novartis Corporation

                 Novartis Pharmaceutical Corporation

                 Novartis Vaccines and Diagnostics, Inc.

                 Novartis Institutes for Biomedical Research, Inc.

                 Novartis Consumer Health, Inc.

                 Pfizer, Inc.

           x     The Procter & Gamble Company

           x     The Procter & Gamble Manufacturing Company

                 Takeda Pharmaceuticals USA, Inc.

                 Takeda Pharmaceuticals America, Inc.



                                               3
     Case 2:20-cv-13837-CCC-MF Document 1 Filed 10/02/20 Page 4 of 7 PageID: 4




                 Takeda Development Center Americas, Inc. f/k/a Takeda Global Research
                 & Development Center, Inc.

                 Takeda Pharmaceutical Company Limited

            __   Other(s) Defendant(s) (please identify):                                 .

                            JURISDICTION & VENUE

Jurisdiction:

6.        Jurisdiction in this Short Form Complaint is based on:

                Diversity of Citizenship

                Other (The basis of any additional ground for jurisdiction must be pled in

sufficient detail as required by the applicable Federal Rules of Civil Procedure).

Venue:

7.        District Court(s) in which venue was proper where you might have otherwise filed

this Short Form Complaint absent Case Management Order No. 7 entered by this Court

and/or to where remand could be ordered: W.D. Ok.

CASE SPECIFIC FACTS

8.        Plaintiff(s) currently reside(s) in (City, State): Yukon, Oklahoma.

9.        To the best of Plaintiff’s knowledge, Plaintiff/Decedent used PPI Product(s) during

the following time period: beginning in or before 2001 through approximately March 2019.

10.       Plaintiff/Decedent used the following PPI Products, for which claims are being

asserted:

                 Dexilant

                 Nexium


                                              4
 Case 2:20-cv-13837-CCC-MF Document 1 Filed 10/02/20 Page 5 of 7 PageID: 5




                 Nexium 24HR

                 Prevacid

                 Prevacid 24HR

            x    Prilosec

            x    Prilosec OTC

                 Protonix

            __   Other (List All):

11.        The injuries suffered by Plaintiff/Decedent as a result of the use of PPI Products

include, among others that will be set forth in Plaintiff’s discovery responses and medical

records:

                 Acute Interstitial Nephritis (AIN)

                 Acute Kidney Injury (AKI)

                 Chronic Kidney Disease (CKD)

                 End Stage Renal Disease (ESRD)

                 Dialysis

            x    Death

            x    Other(s) (please specify): Gastric cancer and related sequelae, RAHS, and

other injuries not yet known, realized or discovered.

12.        At the time of the Plaintiff’s/Decedent’s diagnosis of injury, Plaintiff/Decedent

resided in (City, State): Yukon, OK.

CAUSES OF ACTION

13.    Plaintiff(s), again, hereby adopt(s) and incorporate(s) by reference the Master

                                               5
  Case 2:20-cv-13837-CCC-MF Document 1 Filed 10/02/20 Page 6 of 7 PageID: 6




Long Form Complaint and Jury Demand as if fully set forth herein.

14.     The following claims and allegations asserted in the Master Long Form

Complaint and Jury Demand are herein more specifically adopted and incorporated by

reference by Plaintiff(s) please check all that apply):

              Count I: Strict Product Liability

              Count II: Strict Product Liability – Design Defect

              Count III: Strict Product Liability – Failure to Warn

              Count IV: Negligence

              Count V: Negligence Per Se

              Count VI: Breach of Express Warranty

              Count VII: Breach of Implied Warranty

              Count VIII: Negligent Misrepresentation

              Count IX: Fraud and Fraudulent Misrepresentation

              Count X: Fraudulent Concealment

              Count XI: Violation of State Consumer Protection Laws of the State(s) of:

          Oklahoma and throughout the United States

              Count XII: Loss of Consortium

              Count XIII: Wrongful Death

              Count XIV: Survival Action

              Furthermore, Plaintiff(s) assert(s) the following additional theories and/or

Causes of Action against Defendant(s) identified in Paragraph five (5) above. If Plaintiff(s)

includes additional theories of recovery, to the extent they require specificity in pleadings,

                                              6
  Case 2:20-cv-13837-CCC-MF Document 1 Filed 10/02/20 Page 7 of 7 PageID: 7




the specific facts and allegations supporting these theories must be pled by Plaintiff(s) in a

manner complying with the requirements of the Federal Rules of Civil Procedure:

Design Defect, Failure to Test, Equitable Tolling, Discovery, and theories applicable under

law.

       WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants of

compensatory damages, punitive damages, interest, costs of suit and such further relief as

the Court deems equitable and just, and as set forth in the Master Long Form Complaint

and Jury Demand, as appropriate.

JURY DEMAND

       Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

Dated: October 2, 2020.
                                            Respectfully Submitted,

                                    By: /s/ Jennifer M. Hoekstra
                                         Jennifer M. Hoekstra (LA Bar No.: 31476)
                                            Jhoekstra@awkolaw.com
                                            Neil D. Overholtz (FL Bar No.: 188761)
                                            Noverholtz@awkolaw.com
                                            Nathan C. Bess (FL Bar No.: 0051945)
                                            Nbess@awkolaw.com
                                            17 East Main Street, Suite 200
                                            Pensacola, FL 32502-5998
                                            Telephone: (850) 202-1010
                                            Fax: (850) 916-7449
                                            ATTORNEYS FOR PLAINTIFF




                                               7
